Case: 16-13721   Date Filed: 01/20/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13721
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:11-cr-20463-MGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

SANDY ROSCOE MCNAIR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 20, 2017)



Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 16-13721     Date Filed: 01/20/2017   Page: 2 of 5


PER CURIAM:



      Sandy Roscoe McNair appeals the sentence imposed following the

revocation of his supervised release. McNair was sentenced to 11 months’

imprisonment, to be followed by a 25 months’ supervised release. As a special

condition of supervised release, McNair was to be placed in an inpatient treatment

program for 90 days to be followed by 90 days in a residential reentry program.

On appeal, McNair argues that his sentence was substantively unreasonable

because the sentence was greater than necessary to serve the sentencing goals laid

out in 18 U.S.C. § 3553(a). He contends that because there had been no

subsequent criminal activity or violent conduct, his case warranted a lower

sentence.

      Sentences imposed by district courts are reviewed on appeal for

reasonableness. United States v. Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008).

We apply an abuse of discretion standard when reviewing a sentence for

reasonableness. Gall v. United States, 552 U.S. 38, 41 (2007). We first ensure that

the district court committed no significant procedural error, and then examine

whether the sentence was substantively reasonable in the light of the totality of the

circumstances. Id. at 51. The party who challenges the sentence bears the burden




                                          2
              Case: 16-13721      Date Filed: 01/20/2017   Page: 3 of 5


to show that the sentence is unreasonable in the light of the record and the §

3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      The district court must impose a sentence which is sufficient, but not greater

than necessary, to comply with the purposes listed in § 3553(a)(2), including the

need to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, deter criminal conduct, and protect the public from

the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). In imposing

a particular sentence, the court must also consider the nature and circumstances of

the offense, the history and characteristics of the defendant, the types of sentences

available, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      The weight given to a specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). But a court can abuse its discretion when it (1) fails to consider relevant

factors that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) commits a clear error of judgment by balancing the

proper factors unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc).




                                           3
               Case: 16-13721    Date Filed: 01/20/2017    Page: 4 of 5


      Although we do not presume that a sentence falling within the guideline

range is reasonable, we ordinarily expect such a sentence to be reasonable. United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). That a sentence is under the

maximum sentence available under law is another indicator of reasonableness. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Upon review of the record and consideration of the parties’ briefs, we see no

reversible error.

      McNair’s sentence is reasonable. McNair does not argue that the district

court committed a procedural error. On substantive reasonableness, McNair has

not demonstrated that the district court abused its discretion in fashioning his

sentence. At the final revocation hearing, the district court considered facts

relevant to many of the sentencing factors, including McNair’s personal history,

the characteristics of the violations, the likelihood of recidivism and the

consequences that would result therefrom, the need for deterrence, the need for

substance abuse treatment, the kinds of sentences available, and the guideline

range. The court referred specifically to McNair’s drug use almost immediately

upon release, the repeated rule violations, and the likelihood of reoffending as

reasons to sentence McNair at the high end of the guideline range with an extended

term of supervised release. It was within the district court’s discretion to

determine the weight to be given to these factors. See Clay, 483 F.3d at 743.


                                           4
              Case: 16-13721    Date Filed: 01/20/2017   Page: 5 of 5


McNair’s sentence was within the guideline range, which we typically expect to be

reasonable. See Hunt, 526 F.3d at 746. Thus, under the totality of the

circumstances, the sentence achieves the purposes of § 3553(a). Accordingly, we

affirm the sentence.

      AFFIRMED.




                                         5